UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark one) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (no fee required) For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 1-3477 JEANTEX GROUP, INC. (Name of small business issuer in its charter) Florida 82-0190257 (State or other jurisdiction of incorporation) (I.R.S. Employer identification No.) 17011 Beach Blvd., Suite 1230, Huntington Beach, California 92647 (Address of principal executive offices) (Zip code) 714-843-5455 Registrant's telephone number, including area code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, Class A Non-Assessable and Class B Assessable, par value $0.001 per share. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ]. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or other information statements incorporated by reference in Part III of this Form 10-KSB or any amendments to this Form 10-KSB. [ ] As of December 31, 2007, there were 96,258,196 shares of the issuer's Common Stock, formerly known and interchangeably referred to as Class A Common Stock in this report, (including 10,867,000 shares to be cancelled) and 9,958 shares of the issuer's Class B Common Stock issued and outstanding. There is only a limited trading market in the shares of the issuer's common stock at the date of the filing of the Form 10-KSB. Affiliates of the Issuer own 41,764,381 shares of the Issuer's issued and outstanding common stock and 54,493,815 shares are held by non-affiliates. Affiliates for the purposes of this Annual Report refer to the officers, directors and/or persons or firms owning 5% or more of Issuer's common stock, both of record and beneficially and affiliates thereof. On March 29, 2005 Company cancelled the merger agreement with Lexor International, Inc. Cancellation of the agreement results in cancellation of 10,867,000 shares of its Class A common stock issued to Christopher Long and Ha Nguyen, the spouse of Christopher Long. These shares were not returned to the Company as of this report date. The Company qualifies under Regulation SB as a "small business issuer", (i.e. less than $25,000,000 in revenues; a U.S. company other than an investment company) and has met the small business issuer requirements at the end of the past two consecutive fiscal years. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS ITEM 2. DESCRIPTION OF PROPERTIES ITEM 3. LEGAL PROCEEDINGS ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 7. FINANCIAL STATEMENTS ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 8A.CONTROLS AND PROCEDURES ITEM 8B. OTHER MATTERS PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS ITEM 10. EXECUTIVE COMPENSATION ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K ITEM 14. PRINCIPAL ACCOUNTANTS FEES AND SERVICES PART I Item 1. DESCRIPTION OF BUSINESS General Jeantex Group, Inc. (the "Company"), formerly Western Silver-Lead Corporation, is a Florida corporation originally incorporated under the law of the State of Idaho on August 23, 1947. On November 1, 2001, the Company entered into an Asset Purchase Agreement to transfer all of its interest in its properties to WSL, LLC, an entity controlled by its former president and director, Harry F. Magnuson, who is the father of H. James Magnuson, president and director of the Company at that time. On August 16, 2002, the Companys shareholders ratified this agreement. On September 24, 2003, the parent Western Silver-Lead Corporation, an Idaho corporation, merged into the wholly-owned subsidiary, Western Silver-Lead Corporation, a Florida corporation whereby each shareholder of the Idaho corporations Class A and Class B common stock, par value $0.001, received one share of common stock Class A and Class B, par value $0.001, of the Florida corporation, respectively. The merger was between the parent and the subsidiary corporation and the subsidiary became a surviving corporation. On September 29, 2003, the Company entered into a Merger Agreement with Lexor International, Inc, ("Lexor") a Maryland corporation. On October 1, 2003, the Company changed its name to Lexor Holdings, Inc. On March 31, 2005, the Company entered into a rescission agreement with Lexor International, Inc. to terminate the Merger Agreement. The Rescission Agreement calls for the rescission of the Merger Agreement in entirety and a return of 100% of the issued and outstanding equity interests of Lexor International and surrender of 10,867,000 shares of the Companys Common A stock. Each party to the Rescission Agreement will be entitled to a return of any assets which it held prior to the closing of the Merger Agreement and will be responsible for any liabilities accrued on its behalf. In addition, the Company would sign a promissory note to pay $250,000 to settle this agreement. The Company did not receive 10,867,000 shares back and the value of these shares was offset against the promissory note of $250,000. On June 22, 2005, the Company entered into a Stock Purchase Agreement with Jeantex, Inc., a California corporation. On June 29, 2005, the transaction contemplated in the Stock Purchase Agreement was completed and a Closing Memorandum was executed by all parties. The Company agreed to issue 20,000,000 shares of its Class A common stock to Jeantex, Inc.'s shareholder in exchange for 100% of the issued and outstanding equity interest of Jeantex, Inc. and issue 36,350,000 shares of its Class A common stock for consulting and reorganization expenses in connection with this transaction. On June 29, 2005 the board of directors of the Company approved resolutions to stock transfer agent to issue shares to Jeantex pursuant to the Agreement. The shares of Jeantex common stock to be issued shall be restricted pursuant to Rule 144. On December 20, 2005, the Company entered into a Stock Purchase Agreement with Yves Castaldi Corporation, a California corporation. Pursuant to the terms of the Agreement, Jeantex Group, Inc. has agreed to acquire 51% of the total issued and outstanding equity interests of Castaldi (10,408 shares of the common stock) in exchange for the payment of $650,000 in cash ($50,000 paid on December 29, 2005 and an executed promissory note for the remaining $600,000 of which $300,000 is to be used for working capital) and the issuance of 10,000,000 newly-issued shares of Jeantex Group, Inc. common stock. The 10,000,000 shares of Jeantex restricted common stock will be vested on a pro-rata basis, based on a minimum of $10,000,000 in revenues and between $2.5 and $3.0 million in net profit to be generated by Yves Castaldi Corporation in the next 12 months. The closing of this acquisition occurred December 30, 2005. In June 2006, this Stock Purchase Agreement was amended whereby the Company had agreed to reduce its stake in Castaldi from 51% to 20% of the total issue and outstanding number of shares of Castaldi. Castaldi agreed to retain only 4,000,000 of the 10,000,000 shares originally issued to it pursuant to the Agreement and would also retain $226,650 paid to Castaldi by the Company as consideration for the Company's 20% stake in Castaldi. The four million (4,000,000) shares of common stock retained by Castaldi would be vested on a pro-rata basis based on Yves Castaldi Corporation's projected revenues of $10,000,000 and net profits of $2,000,000 in the next twenty-four months commencing July 1, 2006. In the event said target revenues and profitability were not reached within said twenty-four months, the amount of vested shares would be adjusted accordingly on a pro-rata basis. The remaining 6,000,000 shares would be surrendered by Castaldi. As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the fourth quarter of Fiscal Year 2006, the Company has written off its cash investments in Yves Castaldi Corp. and will reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp. During the fourth quarter of Fiscal Year 2006, Jeantex, Inc. discontinued its private label manufacturing business, sold its fully depreciated equipment and began to look for sourcing opportunities in Asia. As of the date of this report, the Company has not entered into any definitive agreement with a sourcing partner for its private label business. RISK FACTORS An investment in our stock involves a number of risks, including but not limited to the following. You should carefully consider these risks relating to our business and our common stock, together with the other information described elsewhere in this Form 10-KSB. If any of the following risks actually occur, our business, results of operations and financial condition could be materially affected, the trading price of our common stock could decline significantly, and you might lose all or part of your investment. We are in the early stages of our restructuring, which makes it difficult to evaluate whether we will operate profitably in the future. We are in the early stages of the restructuring of our company and do not have a meaningful historical record of sales and revenues nor an established business track record. Unanticipated problems, expenses and delays are frequently encountered in ramping up production and sales and developing new products, especially in the current stage of our business. Our ability to continue to successfully develop, produce and sell our products and to generate significant operating revenues will depend on our ability to, among other things: * continue to successfully develop and operate production facilities or maintain existing or new agreements with third parties to perform these functions on our behalf; and * successfully market, distribute and sell our products or enter into agreements with third parties to perform these functions on our behalf. Given our limited operating history, lack of long-term sales history and other sources of revenue, there can be no assurance that we will be able to achieve any of these goals and develop a sufficiently large customer base to continue to be profitable. The future of our company will depend upon our ability to continue to obtain additional capital, sufficient financing and to succeed in our future operations To the extent that we cannot achieve our plans and generate revenues which exceed expenses on a consistent basis and in a timely manner, our business, results of operations, financial condition and prospects could be materially adversely affected. Acquisitions entail risks that may negatively impact our operating results. Our company is in the process of evaluating various opportunities and negotiating to acquire other companies in the textile-apparel clothing industry, both in the US and abroad. Acquisitions entail numerous risks, including difficulties in the assimilation of acquired operations and products, diversion of management's attention from other business concerns, amortization of acquired intangible assets and potential loss of key employees of acquired companies. We have limited experience in assimilating acquired organizations into our operations. Although potential synergy may be achieved by acquisitions of related businesses, no assurance can be given as to the Company's ability to integrate successfully any operations, personnel, services or products that have been acquired or might be acquired in the future. Failure to successfully assimilate acquired organizations could have a material adverse effect on the Company's business, financial condition and operating results. Our stock price is highly volatile. The trading price of our common stock has fluctuated significantly in the past, and is likely to remain volatile in the future. The trading price of our common stock could be subject to wide fluctuations in response to many events or factors, including the following: * quarterly variations in our operating results; * any deviation from projected growth rates in revenues; * additions or departures of key management or design personnel; * announcements by us or our competitors of new products, or significant acquisitions, strategic partnerships or joint ventures; * difficulties or failures in integration of our acquisitions; * future sales of our common stock; and * activities of short sellers and risk arbitrageurs; In addition, the stock market has experienced volatility that has particularly affected the market prices of equity securities of many apparel companies, which often has been unrelated or disproportionate to the operating performance of these companies. These broad market fluctuations may adversely affect the market price of our common stock. The loss of our key management personnel would have an adverse impact on our future development. Our performance is substantially dependent upon the expertise of our key management personnel and our ability to continue to hire and retain these personnel. The loss of our key management personnel could have a material adverse effect on our business, development, financial condition, and operating results. We do not maintain "key person" life insurance on any of our directors or senior executive officers. We do not expect to declare or pay any dividends. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Item 2. Description of Properties The Company has its administrative office at 17011 Beach Blvd., Suite 1230, Huntington Beach, CA 92647. Item 3. Legal Proceedings Ulrich vs. Than, et al. and related cross-action, Case Number 1-05-CV-040356; Welby, et al. vs. Le, et al. and related cross-action, Case Number 1-05-CV-038287; Feezor, et al. vs. Le, et al. and related cross-action, Case Number 1-04-CV-029940; Eakins vs. Lexor International, Inc. , et al., Case Number 1-05-CV-045817; Jordan, et al. vs. Lexor International, et al. , Case Number 1-05-CV-040365. Santa Clara County Superior Court, Civil - Unlimited Jurisdiction, 191 North First Street, San Jose, CA 95113: These claims are for the personal injuries allegedly sustained by Plaintiffs as a result of their patronage of certain nail salons and the use of foot spas designed and manufactured by Defendants Lexor International, Inc., a Maryland corporation, and Christopher Lac Long, and sold by Defendants Lexor International, Inc., Christopher Lac Long and David Vo, individually and DBA Little Saigon Beauty Supply, which were allegedly defective and allegedly improperly designed, maintained, sanitized, disinfected, labeled and/or instructed by Defendants. Management believes these claims have no merit as far as Jeantex, Inc. and Jeantex Group, Inc. are concerned and will defend them vigorously. Christopher Long vs. Jeantex Group, Inc. et al., Case Number 07CC02012 On January 22, 2007, Christopher Long, former President and CEO of the Company, filed a claim with the Superior Court of California, County of Orange, Central Justice Center, against the Company and Henry Fahman, Interim President of the Company, for a total of $250,000 and accrued interest at 8% per annum in connection with the promissory note dated March 31, 2005 which was made to Christopher Long as a part of the Rescission Agreement between the Company and Lexor International, Inc. While these amounts have been recorded in the books of the Company, due to the fact that Christopher Long and his spouse failed to surrender the 10,867,000 shares of the Companys common stock to the Company as a condition of the referenced Rescission Agreement and because of the legal costs incurred by the Company as a result the legal proceedings against Lexor International, Inc. for personal injuries allegedly sustained by patrons of certain nail salons that purchased foot spas designed and manufactured by Lexor International, Inc. and Christopher Long, the Company intends to defend these claims. Yves Castaldi Corp.s Filing for Chapter 11 Bankruptcy Protection As a result of Yves Castaldi Corp.s filing for Chapter 11 protection with the United States Bankruptcy Court of the Central District of California and naming the Company as a creditor during the first quarter of Fiscal Year 2007, the Company has written off its cash investments in Yves Castaldi Corp. and relinquished its equity ownership in Yves Castaldi Corp. The Company will also reclaim all the 10,000,000 shares that were issued to Yves Castaldi Corp according the Stock Purchase Agreement dated December 20, 2005 between Yves Castaldi Corp. and the Company. Item 4. Submission of Matters to a Vote of Security Holders None PART II Item 5. Market for Common Equity and Related Stockholder Matters The Registrant's Non-Assessable Common Stock (also known as Class A Common Stock) was quoted by Over the Counter Bulletin Board under the symbol LXRHE at the time the 10KSB Form for the period ended December 31, 2004 was filed in May 2005 while Class B Assessable Common stock was not traded. From 1/24/2005 to 3/02/2005, the Registrant's Class A Non-Assessable Common Stock was quoted on the Pink Sheet Quotation System under the symbol LXRH. The following table sets forth the range of high and low bid prices as reported by the Over the Counter Bulletin Board or the Pink Sheet Quotation System for the periods indicated. The quotations reflect inter-dealer prices without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. In May 2002, our shares were subject to a one for 10 recapitalization. In September 2003, our Common Stock shares were subject to a one for 10 recapitalization and our Class B Common shares were subject to a one for 500 recapitalization. The table below reflects such information. The Companys Common Stock currently trades under the symbol JNTX on the Over the Counter Bulletin Board. Fiscal Year 2006 High Low First Quarter Ending March 31, $1.03 $0.31 Second Quarter Ending June 30, $0.42 $0.16 Third Quarter Ending September 30, $0.22 $0.11 Period Ending December 31, $0.16 $0.04 Fiscal Year 2007 First Quarter Ending March 31, $0.10 $0.04 Second Quarter Ending June 30, $0.04 $0.01 Third Quarter Ending September 30, $0.06 $0.02 Period Ending December 31, $0.02 $0.02 Dividends to Shareholders: No dividends have been paid or declared during the last five years; and the Registrant does not anticipate paying dividends on its common stock in the foreseeable future. Item 6. Management's Discussion and Analysis or Plan of Operation Forward Looking Information The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" from liability for forward-looking statements. Certain information included in this Form 10-QSB and other materials filed or to be filed by the Company with the Securities and Exchange Commission (as well as information included in oral statements or other written statements made or to be made by or on behalf of the Company) are forward-looking statements. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "expect," "anticipate," "intends," "estimates," "forecast," "project" and similar expressions identify forward-looking statements. Such forward-looking statements involve important risks and uncertainties, many of which will be beyond the control of the Company. These risks and uncertainties could significantly affect anticipated results in the future, both short-term and long-term, and accordingly, such results may differ from those expressed in forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, changes in external competitive market factors or in the Company's internal budgeting process which might impact trends in the Company's results of operations, unanticipated working capital or other cash requirements, changes in the Company's business strategy or an inability to execute its strategy due to unanticipated change in the industries in which it operates, and various competitive factors that may prevent the Company from competing successfully in the marketplace. Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict. Actual results could differ materially from those expressed in forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management's view only as of the date of this report. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect subsequence events or circumstances. Readers are also encouraged to review the Company's publicly available filings with the Securities and Exchange Commission. RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2007AND DECEMBER 31, 2006 There was no revenue generating activity during the year ended December 31, 2007. During the year ended December 31, 2006, the Companys business was limited to Jeantex Group, Inc. and its subsidiary. Revenues: The Company had no revenues during the year ended December 31, 2007. The Company had $1,288,490 revenues for the year ended December 31, 2006, which took into account the operation of Jeantex, Inc. Cost of goods sold for the year ended December 31, 2006 was $578,001, compared to $0 in the year ended December 31, 2007. Gross profit for the year ended December 31, 2006 was $710,489 or 55.14%. Operating Expenses: The Company incurred total operating expenses of $442,129 for the year ended December 31, 2007 as compared to $7,499,283 for the year ended December 31, 2006. The decrease in operating expenses was primarily due to the decrease in goodwill write-off and impairment loss expenses incurred in the year 2006. Loss from operations: The Company had loss from operations of $442,129 for the year ended December 31, 2007 as compared to $6,788,794 for the year ended December 31, 2006. This was mainly due to the Goodwill expense written off in the amount of $3,750,000 and Impairment of Investment $1,800,000 recorded in the year ended December 31, 2006 and decrease in general and administrative expenses from 1,949,283 in 2006 to $90,803 for the year ended December 31, 2007. Net loss: The Company had a net loss of $473,111for the year ended December 31, 2007 as compared to a net loss of $6,777,652 for the year ended December 31, 2006. The net loss based on the basic and diluted weighted average number of common shares outstanding for the year ended December 31, 2007 was ($0.00) as compared to that of ($0.07) for the year ended December 31, 2006. LIQUIDITY AND CAPITAL RESOURCES We must continue to raise capital to fulfill our plan of acquiring other companies and assisting in the development of those internally. We had cash and cash equivalents of $1,950 and $5,247 as of December 31, 2007 and December 31, 2006, respectively. Our operating activities used $64,121 cash in the year ended December 31, 2007 compared to $168,532 used cash in the year ended December 31, 2006. The use of cash in 2007 was payments of accounts payable and some interest expenses. Cash used in investing activities was $19,403 for the years ended December 31, 2007 compared to 61,203 provided by notes receivable for the years ended December 31, 2006. Cash provided by financing activities was $80,227 and $112,485 for the years ended December 31, 2007 and 2006, respectively. This was primarily from proceeds from stock subscriptions and net borrowings on notes payable. Item 7. Financial Statements Index to Consolidated Financial Statements Independent Auditors' Report 2007 Balance Sheet, December 31, 2007 Statements of Operations for the years ended December 31, 2007 and 2006 Changes in Stockholders' Equity for the years ended December 31, 2007 and 2006 Statements of Cash Flows for the years ended December 31, 2007 and 2006 Notes to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Jeantex Group, Inc. We have audited the accompanying consolidated balance sheet of Jeantex Group, Inc. (formerly Lexor Holdings, Inc.), a Florida Corporation as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.
